Citation Nr: 0617617	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for anxiety reaction 
with headaches, post traumatic, currently evaluated as 30 
percent disabling. 

3.  Entitlement to a separate 30 percent disability 
evaluation for headaches on the basis of clear and 
unmistakable error (CUE) in an October 1979 rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In February 2006, the veteran appeared at the Los Angeles RO 
and testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  After that hearing, 
the veteran submitted additional medical evidence of hearing 
loss along with a waiver of consideration of such evidence by 
the agency of original jurisdiction.  The Board has accepted 
that evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2005).

The claims on appeal principally arose from a July 2001 
claim, at which point the veteran's service connected anxiety 
disorder was evaluated as 10 percent disabling, an evaluation 
that had continued since an October 1979 rating had reduced 
the assigned rating to that level.  However, in March 2003, 
the veteran's representative filed a claim that the October 
1, 1979 rating action, effecting a reduction of the veteran's 
disability evaluation for anxiety reaction with headaches 
from 30 percent to 10 percent, was the product of clear and 
unmistakable error (CUE).  The representative additionally 
asserted that rating decision contained addition error in 
that the headache component of the service connected anxiety 
disorder warranted a separate 30 percent evaluation.  The 
remedy sought with respect to each claim was an effective 
date of February 19, 1974.  The RO initially denied the 
claims pursuant to a March 2003 rating and a Notice of 
Disagreement was received in April 2003 as to that 
determination.  Subsequently, pursuant to a July 2003 rating, 
the evaluation for anxiety reaction with headaches was 
restored from February 19, 1974 and a separate 10 percent 
disability evaluation for headaches was assigned, also 
effective from February 1974.  A Statement of the Case (SOC) 
was issued in May 2004, which, in addition to claims for 
service connection for bilateral hearing loss and increased 
rating for anxiety, addressed the CUE claim relating to 
restoration of the 30 percent evaluation for anxiety disorder 
(but not the CUE claim for assignment of a separate 30 
percent evaluation for headaches).  The veteran filed a 
substantive appeal, as to all issues, in June 2004.  However, 
inasmuch as the restoration of the 30 percent evaluation for 
anxiety disorder to February 1974 constitutes a grant of the 
benefits sought in its entirety in that regard, the Board is 
without further jurisdiction as to that particular matter.  
The increased rating for that disorder currently on appeal 
had been adjusted to reflect the existing 30 percent 
evaluation.  As noted above, the claim for CUE pertaining to 
the May 1979 rating vis-à-vis a separate 30 percent 
evaluation for headaches has resulted in an award of a 10 
percent evaluation for that disorder but an SOC has not been 
promulgated as to that matter.  Accordingly, the matter is 
remanded to the RO for disposition as appropriate.  Manlincon 
v. West, 12 Vet App 238 (1999).

The decision for claims for increased rating for anxiety 
disorder and for service connection for bilateral hearing 
loss is set out below.  For the reason expressed below, the 
matter on appeal pertaining to entitlement to a separate 30 
percent disability evaluation for headaches on the basis of 
CUE in an October 1979 rating is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran has demonstrated a qualifying hearing loss 
assessed as related to acoustical trauma experienced in 
service by competent medical authority.  

3.  Medical evidence demonstrates the appellant's service 
connected anxiety reaction with headaches, post traumatic 
disability is in remission and that his mental complaints are 
related to non service connected pathology.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for a disability evaluation in excess of 30 
percent for anxiety reaction with headaches, post traumatic 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§  3.159, 4.1, 4.7, 4.132 
Diagnostic Code 9400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.

Through the May 2004 statement of the case (SOC) and the July 
2005 supplemental SOC, the RO notified the veteran of the 
legal criteria governing the claims (to include the criteria 
for establishing service connection), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of each of the claims for service connection.  
After each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received required notice of the information and 
evidence needed to substantiate the claims.

VA's July 2001 letter and July 2005 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The initial letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  The July 2005 letter asked him to submit 
any additional evidence in his possession.

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Court has also held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Delayed notice is generally not 
such an error.  Id.  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each of his 
claims was fully developed and re-adjudicated by the Board 
after notice was provided.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss and increased rating for an anxiety disorder, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  As to the issue of 
service connection for bilateral hearing loss, since no 
disability rating or effective date will be assigned at this 
time, there can be no possibility of prejudice to the veteran 
and any defect with respect to the notice will be rectified 
by the agency of original jurisdiction when effectuating the 
award.  As to the increased rating issue, that claim is being 
denied as set forth in greater detail below.  Thus, there is 
no possibility of prejudice to the veteran vis-à-vis any 
notice deficiency. 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and obtained copies, as 
well, of outpatient treatment records.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Examinations have been afforded.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  The 
veteran has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Hearing Loss

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The Board observes that the veteran's claim for entitlement 
to service connection for bilateral hearing loss had 
previously been denied as "not well grounded" in an October 
1999 rating.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, pursuant to 
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; 
codified as amended at §§ 5102, 5103, 5106 and 5107 (West 
2002), if a claim that was denied as "not well grounded" 
between July 14, 1999, and November 9, 2000, the claim was to 
be reconsidered de novo and re-adjudicated "as if the denial 
or dismissal had not been made."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 1343-
44, (Fed. Cir. 2003).

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Multiple hearing examinations in service were negative for 
hearing loss demonstrating or approximating the requisite 
disablement to establish defective hearing.  In June 1999, 
more than 29 years after service, a VA audiologist reported 
moderate hearing loss in the right ear at 3000 hertz and mild 
hearing loss in the left ear at 4000 hertz.  Hearing was also 
reported as normal at all other levels.  (Specific test 
scores were not reported).

The veteran was afforded a VA contract audiological 
examination conducted in April 2005.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
25
LEFT
10
10
15
15
15

The average decibel loss between 1000 and 4000 hertz was 20 
decibels in the right ear, and 14 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 100 percent in the left 
ear.  The examiner additionally commented that although there 
was normal hearing in the right ear through 2000 Hertz and a 
drop of 30 db at 8000 Hertz, there was hearing loss 
bilaterally together with tinnitus; the examiner additionally 
concluded that the etiology of the veteran's hearing loss was 
more likely due to acoustical trauma in service.  Service 
connection for tinnitus was awarded pursuant to a July 2005 
rating.  

As noted above, the veteran submitted additional audiological 
examination results from testing conducted in March 2006.  
Those results show hearing loss in excess of 40 decibels at 
3000 and 4000 Hertz and appear to show auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater, which constitutes 
defective hearing disability for which service connection may 
be awarded consistent with 38 C.F.R. § 3.385. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although a more thorough VA audiological examination failed 
to demonstrate the presence of any hearing loss, the more 
current evidence plausibly demonstrates a hearing loss 
consistent with 38 C.F.R. § 3.385.  A VA examiner has 
associated the veteran's hearing loss with exposure to 
acoustical trauma in service.  The Board also finds it 
significant to note that the aforementioned medical opinion 
is the only opinion of record that directly address the 
etiology of the disability under consideration; as such, 
there is no medical opinion attributing the veteran's 
disability to any source other than in-service acoustical 
trauma. 

Therefore, given that the veteran was exposed to acoustic 
trauma during service and that he currently has sensorineural 
hearing loss, the Board believes that the evidence both for 
and against the veteran's claim is in equipoise, which merits 
service connection for hearing loss.


Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection for the disability at issue was 
established pursuant to a May 1976 rating.  The present 
appeal stems from a July 2001 claim.  

The Board notes an August 1999 examination identified the 
veteran with a depressive disorder and that his service 
connected anxiety disorder was in remission.  The examiner at 
that time attributed his mental symptomatology to non service 
connected depression.

The veteran was afforded a VA examination in August 2001.  
The examiner noted that the veteran was struck in the head 
during service.  He did not provide any details as to the in 
service incident and reported no hypervigilance, startle 
response or flashbacks as to the in service incident.  The 
veteran reported that what was bothering him the most was 
severe psychosocial stressors that happened in the 1990's.  
His wife left him in the 1990's, his mother died and he was 
also diagnosed  with colon cancer during that period.  The 
veteran reported chronic depression and alcohol dependence in 
relation to those events.  The examiner diagnosed  depressive 
disorder, NOS, alcohol dependence (neither of which is 
service connected ) and post traumatic anxiety reaction with 
headaches in remission.  

The veteran was afforded another mental disorders examination 
in May 2005, which resulted in a diagnosis of major 
depression, and the examiner also noted that his prior 
diagnosis of generalized anxiety disorder (service connected) 
was not present at the time of the examination.  

A 50 percent rating is warranted where a service connected 
mental disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9400 (effective 
November 7, 1996).  

In this case, the manifestations of the service connected 
anxiety disorder are in remission and any psychiatric 
manifestations have been attributed to a non service 
connected disorder.  The current 30 percent disability 
evaluation for the veteran's service connected mental 
disorder was assigned effective from 1974.  Such evaluation 
is, therefore, protected from reductions due to the 
provisions of 38 U.S.C.A. § 110 (West 2002) and 38 C.F.R. § 
3.951 (2005).

Notwithstanding, the preponderance of the evidence is against 
any higher rating for service connected anxiety reaction.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for bilateral hearing loss is granted. 

Entitlement to increased evaluation for anxiety reaction with 
headaches posttraumatic is denied. 




REMAND

The RO has not issued a statement of the case on the issue 
pertaining to entitlement to a separate 30 percent disability 
evaluation for headaches on the basis of clear and 
unmistakable error (CUE) in an October 1979 rating.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, this matter is REMANDED to the RO for the 
following development:

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issue of entitlement to 
entitlement to a separate 30 percent 
disability evaluation for headaches on 
the basis of clear and unmistakable error 
(CUE) in an October 1979 rating.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  No action is required of the appellant until he 
is otherwise notified but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This case must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


